DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 30-32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10782140 in view of Good et al. (US 2004/0093107 A1). 
Claims 1-18 of U.S. Patent No. 10782140 discloses all the limitations of claims 21, 23, 30, 32 and 39, except parameters of the model are updated in iterations according to an optimization algorithm. However, Good teaches parameters of the model are updated in iterations according to an optimization algorithm (para. 0012, Claim 19). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to incorporate Good’s teaches of updating parameter via optimization.
Good further teaches limitations of claims 22 and 31 (para. 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 30-32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Letchner et al. (US 2007/0299599 A1) in view of Good et al. (US 2004/0093107 A1).
 As to claims 21, 30 and 39, Letchner discloses a method/system/computer readable medium, comprising: obtaining, by the at least one processor, a first start point and a first end point (Fig. 8, 804) relating to a road network, wherein the road network includes multiple links (para. 0010, road segments), and the first start point and the first end point are acquired from a location device; obtaining, by the at least one processor, a route recommendation model (Fig. 1, 106), wherein a parameter (para. 0040, weight graph) of the route recommendation model includes to weights (para. 0040, 0042, 0049) of the multiple links of the road network, the weights (para. 0042) are determined based at least partially on a model (para. 0042, updating component 402) different from the route recommendation model, and the model for determining the weights is updated based on adjustment values (para. 0042, data from sensors 404-408, conditions within a traffic system alter) of the weights; and determining, by the at least one processor, a recommended route (Abstract, para. 0007) from the first start point to the first end point based on the route recommendation model; and causing a user terminal (para 0004) to display the recommended route on a user interface. Letchner does not explicitly disclose parameters of the model are updated in iterations according to an optimization algorithm. However, Good teaches parameters of the model are updated in iterations according to an optimization algorithm (para. 0012, Claim 19). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the method/system/readable medium of Letchner by incorporating the feature of updating parameter via iterated optimization, to provide a more optimized route.
As to claim 22 and 31, Good further teaches wherein the model includes a linear regression model (para. 0034).
As to claims 23 and 32, Letcher further discloses parameters of the model include a first parameter related to road length and a second parameter related to road width (para. 0010 and 0040).
Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Letchner and Good, as applied to claims 21 and 30 above, further in view of Moturu et al. (US 2017/0213007 A1).
As to claims 24 and 33, Letchner and Good do not teach the first parameter and the second parameter are determined according to a maximum margin planning (MMP) algorithm or a maximum entropy inverse reinforcement learning (IRL) algorithm. However, Moturu teaches determining parameters according to a maximum entropy inverse reinforcement learning (IRL) algorithm (para. 0051). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the method/system/readable medium of Letchner by incorporating the feature of IRL algorithm, to optimize the parameters to provide a more optimized route.
Allowable Subject Matter
Claims 25-29 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661